Citation Nr: 1453235	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active service from March 10963 to June 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2013, the Veteran testified in front of the undersigned at a Travel Board hearing.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefit Management System's (VBMS) files and has considered the documents contained therein in the decision below.


FINDING OF FACT

The weight of the evidence shows that the Veteran's bilateral hearing loss and tinnitus were caused by noise exposure in service to include an in-service gas stove explosion.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the decision below is fully favorable to the Veteran.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has hearing loss disability and tinnitus which are due to service.  Specifically, he contends that while serving in Korea, there was an explosion in the mess tent when a stove exploded which knocked him unconscious and affected his hearing.  He also has argued that his hearing was affected by noise exposure in the shooting range.  As to tinnitus, he has argues that it had its onset shortly after the explosion in service.  

At the outset, the Board notes that the Veteran's DD-214 shows the Veteran's specialty was a cook.  Therefore, his account of being near a gas stove explosion is plausible.  While the file's copy of the Veteran's DD-214 is cut off and it does not reflect whether the Veteran had overseas service, and the Veteran's service personnel records have not been associated with the file in order to corroborate service in Korea, the undersigned had the opportunity to observe the Veteran at the hearing and finds him to be credible in his account of events.  Therefore, noise exposure in service due to the explosion of a gas stove is established.  

Additionally, the Board notes that the existence of tinnitus and a hearing loss disability is not in question.  The July 2011 VA examination and the May 2012 private examination report support a finding of hearing loss disability and tinnitus.  Thus, the remaining question is whether there is evidence of a nexus between the Veteran's current bilateral hearing loss disability and tinnitus, and military service.   

A review of the service treatment records is completely silent for any complaints of or findings of hearing loss or tinnitus.  

Post service, the Veteran was afforded a VA examination in July 2011.  At the time, he was found to have moderate to severe sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not due to noise exposure in service.  He noted that the Veteran had normal hearing at induction and separation.  He cited his clinical experience and expertise as his rationale.  

In contrast, the Veteran submitted a private medical examination and opinion dated in May 2012.  The private examination report notes the Veteran's reports of hearing loss and tinnitus.  It notes the Veteran's reports of constant tinnitus since the 1960's and his reported exposure to noise of rifle, machine guns and a gas stove explosion while in service.  He provided a diagnosis of bilateral sensorineural hearing loss and tinnitus.  He provided an opinion wherein he stated that it is quite likely that the noise exposure in service was the beginning of the Veteran's hearing loss and tinnitus.  He explained that the type and degree of his hearing level is consistent with noise induced hearing loss.  

At the April 2013 Travel Board hearing, the Veteran testified his he was exposed to noise in service during a gas stove explosion while serving in Korea.  He also testified that he started experiencing tinnitus shortly after the gas stove explosion.  

The record of evidence supports a finding of a current disability.  Indeed, as noted above, the existence of tinnitus and a hearing loss disability is not in question.  At no point has either diagnosis been in question.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  Rather, the question to be resolved is whether the hearing loss disability and tinnitus are due to noise exposure in service.  


In examining the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in favor of a finding of service connection for bilateral hearing loss disability and tinnitus.  In this regard, the Board notes that the July 2011 VA examiner's opinion while competent, lacks reliability.  Indeed, the rationale provided is inadequate.  It appears that the examiner is primarily relying on the normal hearing at induction and separation as the reason for the negative nexus opinion.  However, the Court of Appeals for Veterans Claims (Court) has held VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board affords the VA examiner's opinion, little probative weight.  

On the other hand, the private medical opinion of May 2012 provides a full rationale, is based on a review of the pertinent records, an interview of the Veteran and an examination.  Moreover, the findings are consistent with the facts of the case.  Accordingly, the Board affords it great probative weight.  

Moreover, the Board finds that the Veteran has provided competent and credible testimony that he had noise exposure in service and that his hearing and tinnitus developed shortly thereafter..  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is competent to testify about the onset of his hearing difficulties and his tinnitus, as such symptoms, are observable and within the realm of his personal knowledge.  Further, as noted previously, the Board has found the Veteran to be credible.  

Accordingly, after a full review of the totality of the medical and lay evidence of record, the Board finds that service connection for bilateral hearing loss disability and tinnitus is warranted.. 


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


